Exhibit 10.(r)

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made and entered into as of this 1st day of June, 1999, by and
between BLOUNT, INC., a Delaware corporation (the “Company”), and Cyrille Benoit
Michel (“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and Executive desire to enter into an agreement providing
for Executive’s employment by the Company and specifying the terms and
conditions of such employment; and

 

WHEREAS, the Company entered into an Agreement and Plan of Merger and
Recapitalization (the “Recapitalization Agreement”) dated April 18, 1999 with
Red Dog Acquisition, Corp. (“Newco”), a wholly owned subsidiary of Lehman
Brothers Merchant Banking Partners II L.P. (“LB MBP II”); and

 

WHEREAS, pursuant to the Recapitalization Agreement, the Company will be
recapitalized through a merger with and into Newco, following which
substantially all of the outstanding capital stock of the Company will be held
by LB MBP II; and

 

WHEREAS, the Company desires to modify any prior employment agreement and
restate such agreement in a single document as hereinafter provided; and

 

WHEREAS, Executive desires to continue his employment with the Company on the
terms and conditions provided herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the parties hereby agree as follows:

 


1.                                       EMPLOYMENT AND TERM.


 


(A)                            SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, THE COMPANY HEREBY EMPLOYS EXECUTIVE, AND EXECUTIVE HEREBY ACCEPTS
EMPLOYMENT, AS VICE PRESIDENT,

 

--------------------------------------------------------------------------------


 


MARKETING OF THE OCSD OF THE COMPANY AND SHALL HAVE SUCH RESPONSIBILITIES,
DUTIES AND AUTHORITY AS MAY FROM TIME TO TIME BE ASSIGNED TO EXECUTIVE BY THE
GROUP PRESIDENT (OR HIS DESIGNEE), WHICH RESPONSIBILITIES, DUTIES AND AUTHORITY
MAY BE ALTERED FROM TIME TO TIME. EXECUTIVE HEREBY AGREES THAT DURING THE TERM
OF THIS AGREEMENT HE WILL DEVOTE SUBSTANTIALLY ALL HIS WORKING TIME, ATTENTION
AND ENERGIES TO THE DILIGENT PERFORMANCE OF HIS DUTIES FOR THE COMPANY.  WITH
THE CONSENT OF THE GROUP PRESIDENT (OR HIS DESIGNEE), THE EXECUTIVE MAY SERVE AS
A DIRECTOR ON THE BOARD OF DIRECTORS OR TRUSTEES OF AN ADDITIONAL COMPANY OR
EDUCATIONAL ORGANIZATION.


 


(B)                           UNLESS EARLIER TERMINATED AS PROVIDED HEREIN,
EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT SHALL BE FOR A ROLLING, TWO-YEAR
TERM (THE “TERM”) COMMENCING ON THE EFFECTIVE TIME (AS DEFINED IN THE
RECAPITALIZATION AGREEMENT), AND SHALL BE DEEMED TO EXTEND AUTOMATICALLY,
WITHOUT FURTHER ACTION BY EITHER THE COMPANY OR EXECUTIVE, EACH DAY FOR AN
ADDITIONAL DAY, SUCH THAT THE REMAINING TERM OF THE AGREEMENT SHALL CONTINUE TO
BE TWO YEARS; PROVIDED, HOWEVER, THAT EITHER PARTY MAY, BY WRITTEN NOTICE TO THE
OTHER, CAUSE THIS AGREEMENT TO CEASE TO EXTEND AUTOMATICALLY AND, UPON SUCH
NOTICE, THE “TERM” OF THIS AGREEMENT SHALL BE THE TWO YEARS FOLLOWING THE DATE
OF SUCH NOTICE AND THIS AGREEMENT SHALL TERMINATE UPON THE EXPIRATION OF SUCH
TERM.


 


(C)                            THE PURPOSE OF THIS AGREEMENT IS TO AMEND ANY
PRIOR EMPLOYMENT AGREEMENT AND TO PROVIDE A SINGLE, INTEGRATED DOCUMENT WHICH
SHALL PROVIDE THE BASIS FOR EXECUTIVE’S CONTINUED EMPLOYMENT BY THE COMPANY. 
THIS AGREEMENT SUPERSEDES ANY PRIOR EMPLOYMENT AGREEMENT IN ITS ENTIRETY AND ANY
RIGHTS UNDER ANY PRIOR EMPLOYMENT AGREEMENT ARE TERMINATED ON THE EFFECTIVE
TIME, THIS AGREEMENT SHALL NOT BE EFFECTIVE UNTIL THE EFFECTIVE TIME,

 

--------------------------------------------------------------------------------


 


AND THIS AGREEMENT SHALL TERMINATE IMMEDIATELY IF THE RECAPITALIZATION AGREEMENT
IS TERMINATED IN ACCORDANCE WITH ITS TERMS PRIOR TO THE EFFECTIVE TIME.


 


2.                                       COMPENSATION AND BENEFITS.  AS
COMPENSATION FOR EXECUTIVE’S SERVICES DURING THE INITIAL TERM OF THIS AGREEMENT,
EXECUTIVE SHALL BE PAID AND RECEIVE THE COMPENSATION AND BENEFITS SET FORTH IN
SUBSECTIONS (A) THROUGH (E) BELOW:


 


(A)                            AN ANNUAL BASE SALARY (“BASE SALARY”) OF ONE
HUNDRED THIRTY-EIGHT THOUSAND AND 00/00 DOLLARS ($138,000.00), PRORATED FOR ANY
PARTIAL YEAR OF EMPLOYMENT. EXECUTIVE’S BASE SALARY SHALL BE SUBJECT TO ANNUAL
REVIEW AT SUCH TIME AS THE COMPANY CONDUCTS SALARY REVIEWS FOR ITS EXECUTIVES
GENERALLY.  EXECUTIVE’S BASE SALARY SHALL BE PAYABLE IN SUBSTANTIALLY EQUAL
INSTALLMENTS ON A SEMI-MONTHLY BASIS, OR IN ACCORDANCE WITH THE COMPANY’S
REGULAR PAYROLL PRACTICES IN EFFECT FROM TIME TO TIME FOR EXECUTIVES OF THE
COMPANY.


 


(B)                           EXECUTIVE SHALL BE ELIGIBLE TO PARTICIPATE IN THE
TARGET INCENTIVE PLAN AND SUCH OTHER ANNUAL INCENTIVE PLANS AS MAY BE
ESTABLISHED BY THE COMPANY FROM TIME TO TIME FOR INDIVIDUALS AT EXECUTIVE’S
LEVEL.  THE COMPANY WILL ESTABLISH INDIVIDUAL AND FINANCIAL PERFORMANCE GOALS
EACH YEAR UNDER THE INCENTIVE PLANS, AND EXECUTIVE’S ANNUAL TARGET BONUS SHALL
BE 40% OF BASE SALARY; THE MAXIMUM AWARD FOR EXCEEDING THE PERFORMANCE GOALS
(WHICH WILL BE DETERMINED IN ACCORDANCE WITH THE CURRENT PLAN DESIGN) SHALL BE
80% OF BASE SALARY.  THE ANNUAL INCENTIVE BONUS PAYABLE UNDER THIS SUBSECTION
(B) SHALL BE PAYABLE AS A LUMP SUM AT THE SAME TIME BONUSES ARE PAID TO OTHER
EXECUTIVES, UNLESS EXECUTIVE ELECTS TO DEFER ALL OR A PORTION OF SUCH BONUS
PURSUANT TO ANY DEFERRAL PLAN ESTABLISHED BY THE COMPANY FOR SUCH PURPOSE.


 


(C)                            THE COMPANY WILL GRANT EXECUTIVE 7,000 OPTIONS TO
PURCHASE SHARES OF THE COMPANY’S COMMON STOCK THAT WILL VEST OVER TIME (“TIME
OPTIONS”) AND THE COMPANY WILL GRANT EXECUTIVE PERFORMANCE-BASED OPTIONS FOR
7,000 SHARES OF THE COMPANY’S COMMON STOCK

 

--------------------------------------------------------------------------------


 


(“PERFORMANCE OPTIONS”) (THE TIME OPTIONS AND THE PERFORMANCE OPTIONS ARE
COLLECTIVELY REFERRED TO HEREIN AS “OPTIONS”).  THE TERMS AND CONDITIONS OF THE
TIME OPTIONS AND THE PERFORMANCE OPTIONS SHALL BE AS SET FORTH IN THE SEPARATE
OPTION AGREEMENTS WITH EXECUTIVE COVERING THE GRANT OF SUCH OPTIONS.  EXECUTIVE
WILL BE ELIGIBLE TO PARTICIPATE IN SUCH OTHER STOCK OPTION PROGRAMS AS MAY BE
ESTABLISHED FROM TIME TO TIME BY THE COMPANY FOR ITS EXECUTIVES.


 

The other terms and conditions applicable to the Options and any equity
purchased by Executive in the Company on or after the Effective Time (“Purchased
Equity”), including put and call rights, shall be as provided in the Employee
Shareholders Agreement, the terms and conditions of which are described on
Schedule A, and to which Executive agrees to be bound.

 


(D)                           EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN, OR
RECEIVE BENEFITS UNDER, ANY “EMPLOYEE BENEFIT PLAN” (AS DEFINED IN
SECTION 3(3) OF ERISA) OR EMPLOYEE BENEFIT ARRANGEMENT MADE GENERALLY AVAILABLE
BY THE COMPANY TO ITS EXECUTIVES, INCLUDING PLANS PROVIDING RETIREMENT,
401(K) BENEFITS, HEALTH CARE, LIFE INSURANCE, DISABILITY AND SIMILAR BENEFITS.


 


(E)                            EXECUTIVE IS ELIGIBLE FOR VACATION IN ACCORDANCE
WITH THE COMPANY’S STANDARD VACATION POLICY.  EXECUTIVE WILL BE PROVIDED A
VEHICLE IN ACCORDANCE WITH THE COMPANY’S AUTOMOBILE POLICY.  EXECUTIVE WILL BE
PROVIDED AN ANNUAL PHYSICAL EXAMINATION. EXECUTIVE WILL BE PROMPTLY REIMBURSED
BY THE COMPANY FOR ALL REASONABLE BUSINESS EXPENSES EXECUTIVE INCURS AND
PROPERLY REPORTS IN CARRYING OUT EXECUTIVE’S DUTIES AND RESPONSIBILITIES UNDER
THIS AGREEMENT.


 


3.                                       TERMINATION.


 


3.1                                 BY COMPANY.  THE COMPANY SHALL HAVE THE
RIGHT TO TERMINATE EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT AT ANY TIME
DURING THE TERM BY NOTICE OF TERMINATION (AS

 

--------------------------------------------------------------------------------


 


DESCRIBED IN SECTION 6).  IF THE COMPANY TERMINATES EXECUTIVE’S EMPLOYMENT UNDER
THIS AGREEMENT (I) FOR CAUSE, AS DEFINED IN SECTION 5.2, (II) IF EXECUTIVE
BECOMES DISABLED, OR (III) UPON EXECUTIVE’S DEATH, THE COMPANY’S OBLIGATIONS
UNDER THIS AGREEMENT SHALL CEASE AS OF THE DATE OF TERMINATION; PROVIDED,
HOWEVER, THAT EXECUTIVE WILL BE ENTITLED TO WHATEVER BENEFITS ARE PAYABLE TO
EXECUTIVE PURSUANT TO THE TERMS OF ANY HEALTH, LIFE INSURANCE, DISABILITY,
WELFARE, RETIREMENT OR OTHER PLAN OR PROGRAM MAINTAINED BY THE COMPANY IN WHICH
EXECUTIVE PARTICIPATES. IF THE COMPANY TERMINATES EXECUTIVE DURING THE TERM OF
THIS AGREEMENT OTHER THAN PURSUANT TO CLAUSES (I) THROUGH (III) OF THIS
SECTION 3.1, EXECUTIVE SHALL BE ENTITLED TO RECEIVE THE COMPENSATION AND
BENEFITS PROVIDED IN SUBSECTIONS (A) THROUGH (C) BELOW.  UNLESS SPECIFIED
OTHERWISE, THE TIME PERIODS IN SUBSECTIONS (A) THROUGH (C) BELOW SHALL BE THE
12-MONTH PERIOD COMMENCING ON THE DATE OF EXECUTIVE’S TERMINATION OF EMPLOYMENT
(“SEVERANCE PERIOD”). EXCEPT AS OTHERWISE PROVIDED HEREIN, THE COMPANY AGREES
THAT IF EXECUTIVE TERMINATES EMPLOYMENT AND IS ENTITLED TO COMPENSATION AND
BENEFITS UNDER THIS SECTION 3.1, HE SHALL NOT BE REQUIRED TO MITIGATE DAMAGES BY
SEEKING OTHER EMPLOYMENT, NOR SHALL ANY AMOUNT HE EARNS REDUCE THE AMOUNT
PAYABLE BY THE COMPANY HEREUNDER.  EXECUTIVE AGREES THAT THE COMPENSATION AND
BENEFITS PROVIDED PURSUANT TO SECTIONS 3.1 AND 3.2 SHALL BE THE ONLY SEVERANCE
BENEFITS PAYABLE TO EXECUTIVE BY THE COMPANY AND ITS AFFILIATES AS A RESULT OF
EXECUTIVE’S TERMINATION OF EMPLOYMENT AND EXECUTIVE HEREBY WAIVES HIS RIGHTS (IF
ANY) TO ANY SEVERANCE BENEFITS UNDER ANY OTHER PLAN OR PROGRAM OF THE COMPANY
AND ITS AFFILIATES.  THE COMPENSATION AND BENEFITS PAYABLE OR TO BE PROVIDED
UNDER SUBSECTIONS (A) THROUGH (C) BELOW SHALL CEASE IN THE EVENT OF EXECUTIVE’S
DEATH AFTER TERMINATION OF EMPLOYMENT.

 

--------------------------------------------------------------------------------



 


(A)                            BASE SALARY - EXECUTIVE WILL CONTINUE TO RECEIVE
HIS BASE SALARY AS THEN IN EFFECT (SUBJECT TO WITHHOLDING OF ALL APPLICABLE
TAXES) FOR THE SEVERANCE PERIOD IN THE SAME MANNER AS IT WAS BEING PAID AS OF
THE DATE OF TERMINATION.


 


(B)                           BONUSES AND INCENTIVES - EXECUTIVE SHALL RECEIVE
BONUS PAYMENTS FROM THE COMPANY FOR EACH MONTH OF THE SEVERANCE PERIOD IN AN
AMOUNT FOR EACH SUCH MONTH EQUAL TO ONE-TWELFTH OF THE AVERAGE OF THE BONUSES
EARNED BY HIM FOR THE TWO FISCAL YEARS IN WHICH BONUSES WERE PAID IMMEDIATELY
PRECEDING THE YEAR IN WHICH SUCH TERMINATION OCCURS.  ANY BONUS AMOUNTS THAT
EXECUTIVE HAD PREVIOUSLY EARNED FROM THE COMPANY BUT WHICH MAY NOT YET HAVE BEEN
PAID AS OF THE DATE OF TERMINATION SHALL BE PAYABLE ON THE DATE SUCH AMOUNTS ARE
PAYABLE TO OTHER EXECUTIVES AND EXECUTIVE’S TERMINATION SHALL NOT AFFECT THE
PAYMENT OF SUCH BONUS. EXECUTIVE SHALL ALSO RECEIVE A PRORATED BONUS FOR ANY
UNCOMPLETED FISCAL YEAR AT THE DATE OF TERMINATION (ASSUMING THE TARGET AWARD
LEVEL HAS BEEN ACHIEVED), BASED UPON THE NUMBER OF DAYS THAT HE WAS EMPLOYED
DURING SUCH FISCAL YEAR.


 


(C)                            HEALTH AND LIFE INSURANCE COVERAGE - THE HEALTH
CARE AND GROUP TERM LIFE INSURANCE BENEFITS COVERAGE PROVIDED TO EXECUTIVE AT
HIS DATE OF TERMINATION SHALL BE CONTINUED FOR THE SEVERANCE PERIOD AT THE SAME
LEVEL AND IN THE SAME MANNER AS THEN PROVIDED TO ACTIVELY EMPLOYED EXECUTIVE
PARTICIPANTS AS IF HIS EMPLOYMENT UNDER THIS AGREEMENT HAD NOT TERMINATED. ANY
ADDITIONAL COVERAGES EXECUTIVE HAD AT TERMINATION, INCLUDING DEPENDENT COVERAGE,
WILL ALSO BE CONTINUED FOR SUCH PERIOD ON THE SAME TERMS, TO THE EXTENT
PERMITTED BY THE APPLICABLE POLICIES OR CONTRACTS.  ANY COSTS EXECUTIVE WAS
PAYING FOR SUCH COVERAGES AT THE TIME OF TERMINATION SHALL BE WITHHELD FROM THE
AMOUNTS PAYABLE UNDER SUBSECTION (A) ABOVE, OR BE PAID BY EXECUTIVE BY SEPARATE
CHECK PAYABLE TO THE COMPANY EACH MONTH IN ADVANCE.  IF THE TERMS OF ANY BENEFIT
PLAN REFERRED TO IN THIS SECTION, OR THE LAWS APPLICABLE TO SUCH PLAN, DO NOT
PERMIT CONTINUED

 

--------------------------------------------------------------------------------



 


PARTICIPATION BY EXECUTIVE, THEN THE COMPANY WILL ARRANGE FOR OTHER COVERAGE AT
ITS EXPENSE PROVIDING SUBSTANTIALLY SIMILAR BENEFITS (INCLUDING THE SAME
DEDUCTIBLE AND CO-PAYMENT LEVELS PROVIDED UNDER THE COMPANY’S POLICY).  THE
BENEFITS PROVIDED IN THIS SUBSECTION (C) SHALL CEASE IF EXECUTIVE OBTAINS OTHER
EMPLOYMENT AND, AS A RESULT OF SUCH OTHER EMPLOYMENT, HEALTH CARE AND LIFE
INSURANCE BENEFITS ARE AVAILABLE TO EXECUTIVE.


 


(D)                           LUMP SUM PAYMENT.  WHILE THE COMPANY INTENDS TO
PAY SUCH AMOUNTS ON A MONTHLY BASIS, THE COMPANY MAY, IN ITS SOLE DISCRETION,
DECIDE THAT THE SALARY PAYMENTS PROVIDED FOR UNDER SUBSECTION (A) AND/OR THE
BONUS PAYMENTS PROVIDED FOR UNDER SUBSECTION (B) SHALL BE PAID IN A SINGLE LUMP
SUM PAYMENT, TO BE PAID NOT LATER THAN 180 DAYS AFTER EXECUTIVE’S TERMINATION OF
EMPLOYMENT; PROVIDED, FURTHER, THAT THE AMOUNT OF ANY SUCH LUMP SUM PAYMENT
SHALL BE DETERMINED BY TAKING THE SALARY OR BONUS PAYMENTS TO BE MADE AND
DISCOUNTING THEM TO THEIR PRESENT VALUE (AS DEFINED IN SECTION 5.8) ON THE DATE
THE PAYMENT TO EXECUTIVE IS MADE.  THE LUMP SUM PAYMENT UNDER THIS SUBSECTION
(D) SHALL NOT ALTER THE AMOUNTS EXECUTIVE IS ENTITLED TO RECEIVE UNDER THE
BENEFIT PLANS DESCRIBED IN SUBSECTION (C).  BENEFITS UNDER SUCH PLANS SHALL BE
DETERMINED AS IF EXECUTIVE HAD RECEIVED SUCH PAYMENTS OVER THE SEVERANCE PERIOD.


 


(E)                            STOCK OPTIONS.  AS OF EXECUTIVE’S DATE OF
TERMINATION, THE VESTING AND EXERCISABILITY OF ALL OUTSTANDING TIME OPTIONS AND
PERFORMANCE OPTIONS HELD BY EXECUTIVE, (AND ANY OTHER OUTSTANDING STOCK OPTIONS
GRANTED TO EXECUTIVE BY THE COMPANY) SHALL BE DETERMINED IN ACCORDANCE WITH THE
STOCK OPTION AGREEMENTS FOR SUCH OPTIONS.


 


3.2                                 BY EXECUTIVE.  EXECUTIVE SHALL HAVE THE
RIGHT TO TERMINATE HIS EMPLOYMENT HEREUNDER AT ANY TIME BY NOTICE OF TERMINATION
(AS DESCRIBED IN SECTION 6).  IF EXECUTIVE TERMINATES HIS EMPLOYMENT OTHER THAN
FOR GOOD REASON, THE COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT SHALL CEASE AS
OF THE DATE OF SUCH TERMINATION.  IF EXECUTIVE TERMINATES HIS

 

--------------------------------------------------------------------------------



 


EMPLOYMENT FOR GOOD REASON (AS DEFINED IN SECTION 5.6), EXECUTIVE SHALL BE
ENTITLED TO RECEIVE THE COMPENSATION AND BENEFITS SET FORTH IN SUBSECTIONS
(A) THROUGH (E) OF SECTION 3.1 FOR THE SEVERANCE PERIOD, INCLUDING THE
NONMITIGATION AND OTHER PROVISIONS OF SUCH SECTION.


 


3.3                                 RELEASE OF CLAIMS.  TO BE ENTITLED TO ANY OF
THE COMPENSATION AND BENEFITS DESCRIBED ABOVE IN THIS SECTION 3, EXECUTIVE SHALL
SIGN A RELEASE OF CLAIMS IN THE FORM REQUIRED BY THE COMPANY.  NO PAYMENTS SHALL
BE MADE UNDER THIS SECTION 3 UNTIL SUCH RELEASE HAS BEEN PROPERLY EXECUTED AND
DELIVERED TO THE COMPANY AND UNTIL THE EXPIRATION OF THE REVOCATION PERIOD, IF
ANY, PROVIDED UNDER THE RELEASE.  IF THE RELEASE IS NOT PROPERLY EXECUTED BY
EXECUTIVE AND DELIVERED TO THE COMPANY WITHIN THE REASONABLE TIME PERIODS
SPECIFIED IN THE RELEASE, THE COMPANY’S OBLIGATIONS UNDER THIS SECTION 3 WILL
TERMINATE.


 


3.4                                 SALE OF BUSINESS.  IF ALL OR SUBSTANTIALLY
ALL OF THE ASSETS OF THE BUSINESS UNIT FOR WHICH EXECUTIVE WORKS ARE SOLD BY THE
COMPANY AND EXECUTIVE RECEIVES A BONA FIDE OFFER OF EMPLOYMENT FROM THE
PURCHASER OF SUCH ASSETS FOR A POSITION AND WITH COMPENSATION AND BENEFITS
COMPARABLE TO THOSE EXECUTIVE THEN HAS WITH THE COMPANY, EXECUTIVE SHALL NOT, AS
A RESULT OF SUCH TRANSACTION, BE ENTITLED TO COMPENSATION AND BENEFITS UNDER
THIS SECTION 3 ARISING FROM HIS TERMINATION OF EMPLOYMENT WITH THE COMPANY, NOR
SHALL EXECUTIVE BE ENTITLED TO TERMINATE HIS EMPLOYMENT FOR GOOD REASON.  IF
EXECUTIVE DOES NOT RECEIVE SUCH A BONA FIDE OFFER OF EMPLOYMENT FROM THE
PURCHASER, THEN THE OTHER PROVISIONS OF THIS SECTION 3 SHALL APPLY.


 


4.                                       CONFIDENTIALITY AND NONCOMPETITION.


 


(A)                            EXECUTIVE ACKNOWLEDGES THAT, PRIOR TO AND DURING
THE TERM OF THIS AGREEMENT, THE COMPANY HAS FURNISHED AND WILL FURNISH TO
EXECUTIVE CONFIDENTIAL INFORMATION WHICH COULD BE USED BY EXECUTIVE ON BEHALF OF
A COMPETITOR OF THE COMPANY TO THE COMPANY’S SUBSTANTIAL DETRIMENT.  MOREOVER,
THE PARTIES RECOGNIZE THAT EXECUTIVE DURING THE COURSE OF HIS

 

--------------------------------------------------------------------------------


 


EMPLOYMENT WITH THE COMPANY MAY DEVELOP IMPORTANT RELATIONSHIPS WITH CUSTOMERS
AND OTHERS HAVING VALUABLE BUSINESS RELATIONSHIPS WITH THE COMPANY.  IN VIEW OF
THE FOREGOING, EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE RESTRICTIVE COVENANTS
CONTAINED IN THIS SECTION ARE REASONABLY NECESSARY TO PROTECT THE COMPANY’S
LEGITIMATE BUSINESS INTERESTS AND GOOD WILL.


 


(B)                           EXECUTIVE AGREES THAT HE SHALL PROTECT THE
COMPANY’S CONFIDENTIAL INFORMATION AND SHALL NOT DISCLOSE TO ANY PERSON, OR
OTHERWISE USE, EXCEPT IN CONNECTION WITH HIS DUTIES PERFORMED IN ACCORDANCE WITH
THIS AGREEMENT, ANY CONFIDENTIAL INFORMATION AT ANY TIME, INCLUDING FOLLOWING
THE TERMINATION OF HIS EMPLOYMENT WITH THE COMPANY FOR ANY REASON; PROVIDED,
HOWEVER, THAT EXECUTIVE MAY MAKE DISCLOSURES REQUIRED BY A VALID ORDER OR
SUBPOENA ISSUED BY A COURT OR ADMINISTRATIVE AGENCY OF COMPETENT JURISDICTION,
IN WHICH EVENT EXECUTIVE WILL PROMPTLY NOTIFY THE COMPANY OF SUCH ORDER OR
SUBPOENA TO PROVIDE THE COMPANY AN OPPORTUNITY TO PROTECT ITS INTERESTS. 
EXECUTIVE’S OBLIGATIONS UNDER THIS SECTION 4(B) SHALL SURVIVE ANY EXPIRATION OR
TERMINATION OF THIS AGREEMENT FOR ANY REASON, PROVIDED THAT EXECUTIVE MAY AFTER
SUCH EXPIRATION OR TERMINATION DISCLOSE CONFIDENTIAL INFORMATION WITH THE PRIOR
WRITTEN CONSENT OF THE BOARD.


 


(C)                            UPON THE TERMINATION OR EXPIRATION OF HIS
EMPLOYMENT HEREUNDER, EXECUTIVE AGREES TO DELIVER PROMPTLY TO THE COMPANY ALL
COMPANY FILES, CUSTOMER LISTS, MANAGEMENT REPORTS, MEMORANDA, RESEARCH, COMPANY
FORMS, FINANCIAL DATA AND REPORTS AND OTHER DOCUMENTS SUPPLIED TO OR CREATED BY
HIM IN CONNECTION WITH HIS EMPLOYMENT HEREUNDER (INCLUDING ALL COPIES OF THE
FOREGOING) IN HIS POSSESSION OR CONTROL, AND ALL OF THE COMPANY’S EQUIPMENT AND
OTHER MATERIALS IN HIS POSSESSION OR CONTROL.  EXECUTIVE’S OBLIGATIONS UNDER
THIS SECTION 4(C) SHALL SURVIVE ANY EXPIRATION OR TERMINATION OF THIS AGREEMENT.

 

--------------------------------------------------------------------------------


 


(D)                           UPON THE TERMINATION OR EXPIRATION OF HIS
EMPLOYMENT UNDER THIS AGREEMENT, EXECUTIVE AGREES THAT FOR A PERIOD OF ONE
(1) YEAR FROM HIS DATE OF TERMINATION OR UNTIL THE END OF THE PERIOD FOR WHICH
HE IS ENTITLED TO RECEIVE COMPENSATION UNDER SECTION 3.1 OR 3.2 ABOVE, WHICHEVER
IS LONGER, HE SHALL NOT (I) ENTER INTO OR ENGAGE IN THE DESIGN, MANUFACTURE,
MARKETING OR SALE OF ANY PRODUCTS SIMILAR TO THOSE PRODUCED OR OFFERED BY THE
COMPANY OR ITS AFFILIATES IN THE AREA OF NORTH AMERICA, EITHER AS AN INDIVIDUAL,
PARTNER OR JOINT VENTURER, OR AS AN EMPLOYEE, AGENT OR SALESMAN, OR AS AN
OFFICER, DIRECTOR, OR SHAREHOLDER OF A CORPORATION, (II) DIVERT OR ATTEMPT TO
DIVERT ANY PERSON, CONCERN OR ENTITY WHICH IS FURNISHED PRODUCTS OR SERVICES BY
THE COMPANY FROM DOING BUSINESS WITH THE COMPANY OR OTHERWISE CHANGE ITS
RELATIONSHIP WITH THE COMPANY, OR (III) SOLICIT, LURE OR ATTEMPT TO HIRE AWAY
ANY OF THE EMPLOYEES OF THE COMPANY WITH WHOM THE EXECUTIVE INTERACTED DIRECTLY
OR INDIRECTLY WHILE EMPLOYED WITH THE COMPANY.


 


(E)                            EXECUTIVE ACKNOWLEDGES THAT IF HE BREACHES OR
THREATENS TO BREACH THIS SECTION 4, HIS ACTIONS MAY CAUSE IRREPARABLE HARM AND
DAMAGE TO THE COMPANY WHICH COULD NOT BE COMPENSATED IN DAMAGES.  ACCORDINGLY,
IF EXECUTIVE BREACHES OR THREATENS TO BREACH THIS SECTION 4, THE COMPANY SHALL
BE ENTITLED TO SEEK INJUNCTIVE RELIEF, IN ADDITION TO ANY OTHER RIGHTS OR
REMEDIES OF THE COMPANY.  THE EXISTENCE OF ANY CLAIM OR CAUSE OF ACTION BY
EXECUTIVE AGAINST THE COMPANY, WHETHER PREDICATED ON THIS AGREEMENT OR
OTHERWISE, SHALL NOT CONSTITUTE A DEFENSE TO THE ENFORCEMENT BY THE COMPANY OF
EXECUTIVE’S AGREEMENT UNDER THIS SECTION 4(E).


 


5.                                       DEFINITIONS.  FOR PURPOSES OF THIS
AGREEMENT THE FOLLOWING TERMS SHALL HAVE THE MEANINGS SPECIFIED BELOW:


 


5.1                                 “BOARD” OR “BOARD OF DIRECTORS”.  THE BOARD
OF DIRECTORS OF THE COMPANY.


 


5.2                                 “CAUSE”.  THE INVOLUNTARY TERMINATION OF
EXECUTIVE BY THE COMPANY FOR THE FOLLOWING REASONS SHALL CONSTITUTE A
TERMINATION FOR CAUSE:

 

--------------------------------------------------------------------------------


 


(A)                            IF THE TERMINATION SHALL HAVE BEEN THE RESULT OF
AN ACT OR ACTS BY EXECUTIVE WHICH HAVE BEEN FOUND IN AN APPLICABLE COURT OF LAW
TO CONSTITUTE A FELONY;


 


(B)                           IF THE TERMINATION SHALL HAVE BEEN THE RESULT OF
AN ACT OR ACTS BY EXECUTIVE WHICH ARE IN THE GOOD FAITH JUDGMENT OF THE CHIEF
EXECUTIVE OFFICER (OR HIS DESIGNEE) TO BE IN VIOLATION OF LAW OR OF POLICIES OF
THE COMPANY AND WHICH RESULT IN MATERIAL DAMAGE TO THE COMPANY;


 


(C)                            IF THE TERMINATION SHALL HAVE BEEN THE RESULT OF
AN ACT OR ACTS OF PROVEN DISHONESTY BY EXECUTIVE RESULTING OR INTENDED TO RESULT
DIRECTLY OR INDIRECTLY IN SIGNIFICANT GAIN OR PERSONAL ENRICHMENT TO THE
EXECUTIVE AT THE EXPENSE OF THE COMPANY; OR


 


(D)                           UPON THE WILLFUL AND CONTINUED FAILURE BY THE
EXECUTIVE SUBSTANTIALLY TO PERFORM HIS DUTIES WITH THE COMPANY (OTHER THAN ANY
SUCH FAILURE RESULTING FROM INCAPACITY DUE TO MENTAL OR PHYSICAL ILLNESS NOT
CONSTITUTING A DISABILITY, AS DEFINED HEREIN), AFTER A DEMAND IN WRITING FOR
SUBSTANTIAL PERFORMANCE IS DELIVERED BY THE CHIEF EXECUTIVE OFFICER (OR HIS
DESIGNEE), WHICH DEMAND SPECIFICALLY IDENTIFIES THE MANNER IN WHICH THE CHIEF
EXECUTIVE OFFICER (OR HIS DESIGNEE) BELIEVES THAT EXECUTIVE HAS NOT
SUBSTANTIALLY PERFORMED HIS DUTIES.


 

With respect to clauses (b), (c) or (d) above of this Section, Executive shall
not be deemed to have been involuntarily terminated for Cause unless and until a
notice is delivered to Executive by the Chief Executive Officer (or his
designee) setting forth (i) the conduct deemed to qualify as Cause,
(ii) reasonable action that would remedy such objectionable conduct, and (ill) a
reasonable time (not less than thirty days) within which Executive may take such
remedial action, and Executive shall not have taken such specified remedial
action within such specified reasonable time.  For purposes of this Agreement,
no act or failure to act by Executive shall be deemed to be “willful” unless
done or omitted to be done by Executive not in good faith and

 

--------------------------------------------------------------------------------


 

without reasonable belief that Executive’s action or omission was in the best
interests of the Company.

 


5.3                                 “CODE”.  THE INTERNAL REVENUE CODE OF 1986,
AS IT MAY BE AMENDED FROM TIME TO TIME.


 


5.4                                 “CONFIDENTIAL INFORMATION”.  ALL TECHNICAL,
BUSINESS, AND OTHER INFORMATION RELATING TO THE BUSINESS OF THE COMPANY OR ITS
SUBSIDIARIES OR AFFILIATES, INCLUDING, WITHOUT LIMITATION, TECHNICAL OR
NONTECHNICAL DATA, FORMULAE, COMPILATIONS, PROGRAMS, DEVICES, METHODS,
TECHNIQUES, PROCESSES, FINANCIAL DATA, FINANCIAL PLANS, PRODUCT PLANS, AND LISTS
OF ACTUAL OR POTENTIAL CUSTOMERS OR SUPPLIERS, WHICH (I) DERIVES ECONOMIC VALUE,
ACTUAL OR POTENTIAL, FROM NOT BEING GENERALLY KNOWN TO, AND NOT BEING READILY
ASCERTAINABLE BY PROPER MEANS BY, OTHER PERSONS, AND (II) IS THE SUBJECT OF
EFFORTS THAT ARE REASONABLE UNDER THE CIRCUMSTANCES TO MAINTAIN ITS SECRECY OR
CONFIDENTIALITY.  SUCH INFORMATION AND COMPILATIONS OF INFORMATION SHALL BE
CONTRACTUALLY SUBJECT TO PROTECTION UNDER THIS AGREEMENT WHETHER OR NOT SUCH
INFORMATION CONSTITUTES A TRADE SECRET AND IS SEPARATELY PROTECTABLE AT LAW OR
IN EQUITY AS A TRADE SECRET. CONFIDENTIAL INFORMATION DOES NOT INCLUDE
CONFIDENTIAL BUSINESS INFORMATION WHICH DOES NOT CONSTITUTE A TRADE SECRET UNDER
APPLICABLE LAW TWO YEARS AFTER ANY EXPIRATION OR TERMINATION OF THIS AGREEMENT.


 


5.5                                 “DISABILITY” OR “DISABLED”.  EXECUTIVE’S
INABILITY AS A RESULT OF PHYSICAL OR MENTAL INCAPACITY TO SUBSTANTIALLY PERFORM
EXECUTIVE’S DUTIES FOR THE COMPANY ON A FULL-TIME BASIS FOR A PERIOD OF SIX
(6) CONSECUTIVE MONTHS.


 


5.6                                 “GOOD REASON”.  A “GOOD REASON” FOR
TERMINATION BY EXECUTIVE OF EXECUTIVE’S EMPLOYMENT SHALL MEAN THE OCCURRENCE
DURING THE TERM (WITHOUT THE EXECUTIVE’S EXPRESS WRITTEN CONSENT) OF ANY ONE OF
THE FOLLOWING ACTS BY THE COMPANY, OR FAILURES BY THE COMPANY TO ACT,

 

--------------------------------------------------------------------------------


 


AND SUCH ACT OR FAILURE TO ACT HAS NOT BEEN CORRECTED WITHIN THIRTY (30) DAYS
AFTER WRITTEN NOTICE OF SUCH ACT OR FAILURE TO ACT IS GIVEN BY EXECUTIVE TO THE
COMPANY;


 

(I)                                     A MATERIAL ADVERSE CHANGE IN THE NATURE
OR STATUS OF EXECUTIVE’S JOB RESPONSIBILITIES FROM THOSE SET FORTH IN
SECTION 1(A), EXCEPT IN CONNECTION WITH (A) A JOB CHANGE OR RELOCATION OF
EXECUTIVE THAT IS NECESSITATED BY CHANGES IN THE OPERATION OF THE BUSINESS; OR
(B) A PERFORMANCE-RELATED JOB CHANGE OR RELOCATION OF EXECUTIVE THAT THE COMPANY
DEEMS NECESSARY TO THE OPERATION OF THE BUSINESS.

 

(II)                                  A REDUCTION BY THE COMPANY IN EXECUTIVE’S
BASE SALARY AS IN EFFECT ON THE DATE HEREOF OR AS THE SAME MAY BE INCREASED FROM
TIME TO TIME, EXCEPT IN CONNECTION WITH (A) AN ACROSS-THE-BOARD PAY REDUCTION
FOR EXECUTIVES OF SIMILAR STATUS, OR (B) A CHANGE DESCRIBED IN (I)(A) OR
(I)(B) ABOVE;

 

(III)                               THE FAILURE BY THE COMPANY TO CONTINUE TO
PROVIDE EXECUTIVE WITH COMPENSATION AND BENEFITS SUBSTANTIALLY SIMILAR IN THE
AGGREGATE TO THOSE ENJOYED BY EXECUTIVE ON THE DATE HEREOF UNDER THE COMPANY’S
RETIREMENT, 401(K), INCENTIVE COMPENSATION, LIFE INSURANCE, HEALTH AND ACCIDENT
OR DISABILITY PLANS, OR THE TAKING OF ANY ACTION BY THE COMPANY WHICH WOULD
DIRECTLY OR INDIRECTLY MATERIALLY REDUCE ANY OF SUCH COMPENSATION OR BENEFITS,
EXCEPT IN CONNECTION WITH (A) AN ACROSS-THE-BOARD REDUCTION THAT IMPACTS
EXECUTIVES AT EXECUTIVE’S LEVEL GENERALLY, OR (B) A CHANGE DESCRIBED IN
(I)(A) OR (I)(B) ABOVE;

 

(IV)                              ANY PURPORTED TERMINATION OF EXECUTIVE’S
EMPLOYMENT WHICH IS NOT EFFECTED PURSUANT TO A NOTICE OF TERMINATION SATISFYING
THE REQUIREMENTS OF SECTION 6 (FOR PURPOSES OF THIS AGREEMENT, NO SUCH PURPORTED
TERMINATION SHALL BE EFFECTIVE).

 

The Executive’s right to terminate the Executive’s employment for Good Reason
shall not be affected by the Executive’s incapacity due to physical or mental
illness.  Unless

 

--------------------------------------------------------------------------------


 

otherwise agreed to by Executive, the Executive’s continued employment shall not
constitute consent to, or a waiver of rights with respect to, any act or failure
to act constituting Good Reason hereunder.

 


5.7                                 “PERSON”.  ANY INDIVIDUAL, CORPORATION,
BANK, PARTNERSHIP, JOINT VENTURE, ASSOCIATION, JOINT-STOCK COMPANY, TRUST,
UNINCORPORATED ORGANIZATION OR OTHER ENTITY.


 


5.8                                 “PRESENT VALUE”.  THE TERM “PRESENT VALUE”
ON ANY PARTICULAR DATE SHALL HAVE THE SAME MEANING AS PROVIDED IN
SECTION 280G(D)(4) OF THE CODE.


 


6.                                       TERMINATION PROCEDURES.  DURING THE
TERM OF THIS AGREEMENT, ANY PURPORTED TERMINATION OF EXECUTIVE’S EMPLOYMENT
(OTHER THAN BY REASON OF DEATH) SHALL BE COMMUNICATED BY WRITTEN NOTICE OF
TERMINATION FROM ONE PARTY HERETO TO THE OTHER PARTY HERETO IN ACCORDANCE WITH
SECTION 10.  A NOTICE OF TERMINATION FOR CAUSE IS REQUIRED TO INCLUDE THE
INFORMATION SET FORTH IN SECTION 5.2.  “DATE OF TERMINATION,” WITH RESPECT TO
ANY PURPORTED TERMINATION OF EXECUTIVE’S EMPLOYMENT DURING THE TERM OF THIS
AGREEMENT, SHALL MEAN (I) IF EXECUTIVE’S EMPLOYMENT IS TERMINATED BY HIS DEATH,
THE DATE OF HIS DEATH, (II) IF EXECUTIVE’S EMPLOYMENT IS TERMINATED FOR
DISABILITY, THIRTY (30) DAYS AFTER NOTICE OF TERMINATION IS GIVEN (PROVIDED THAT
EXECUTIVE SHALL NOT HAVE RETURNED TO THE FULL-TIME PERFORMANCE OF EXECUTIVE’S
DUTIES DURING SUCH THIRTY (30) DAY PERIOD), AND (III) IF EXECUTIVE’S EMPLOYMENT
IS TERMINATED FOR ANY OTHER REASON, THE DATE SPECIFIED IN THE NOTICE OF
TERMINATION (WHICH, IN THE CASE OF A TERMINATION BY THE COMPANY, SHALL NOT BE
LESS THAN THIRTY (30) DAYS, EXCEPT IN THE CASE OF A TERMINATION FOR CAUSE; AND
IN THE CASE OF A TERMINATION BY THE EXECUTIVE, SHALL NOT BE LESS THAN THIRTY
(30) DAYS NOR MORE THAN SIXTY (60) DAYS, RESPECTIVELY, FROM THE DATE SUCH NOTICE
OF TERMINATION IS GIVEN).


 


7.                                       CONTRACT NON-ASSIGNABLE.  THE PARTIES
ACKNOWLEDGE THAT THIS AGREEMENT HAS BEEN ENTERED INTO DUE TO, AMONG OTHER
THINGS, THE SPECIAL SKILLS OF EXECUTIVE, AND AGREE THAT THIS

 

--------------------------------------------------------------------------------


 


AGREEMENT MAY NOT BE ASSIGNED OR TRANSFERRED BY EXECUTIVE, IN WHOLE OR IN PART,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY.


 


8.                                       SUCCESSORS; BINDING AGREEMENT.


 


8.1                                 IN ADDITION TO ANY OBLIGATIONS IMPOSED BY
LAW UPON ANY SUCCESSOR TO, OR TRANSFEROR OF, THE COMPANY, THE COMPANY WILL
REQUIRE ANY SUCCESSOR TO, OR TRANSFEROR OF, ALL OR SUBSTANTIALLY ALL OF THE
BUSINESS AND/OR ASSETS OF THE COMPANY (WHETHER DIRECT OR INDIRECT, BY PURCHASE,
MERGER, REORGANIZATION, LIQUIDATION, CONSOLIDATION OR OTHERWISE) TO EXPRESSLY
ASSUME AND AGREE TO PERFORM THIS AGREEMENT, IN THE SAME MANNER AND TO THE SAME
EXTENT THAT THE COMPANY WOULD BE REQUIRED TO PERFORM IT IF NO SUCH SUCCESSION
HAD TAKEN PLACE.  FAILURE OF THE COMPANY TO OBTAIN SUCH ASSUMPTION AND AGREEMENT
PRIOR TO THE EFFECTIVENESS OF ANY SUCH SUCCESSION SHALL CONSTITUTE THE BASIS FOR
EXECUTIVE TO TERMINATE THE EXECUTIVE’S EMPLOYMENT FOR GOOD REASON DURING THE
90-DAY PERIOD AFTER SUCH SUCCESSION AND TO RECEIVE THE COMPENSATION AND BENEFITS
PROVIDED IN SECTION 3.1 ABOVE.  THE PROVISIONS OF THIS SECTION 8.1 SHALL NOT
APPLY TO TRANSACTIONS COVERED BY SECTION 3.4.


 


8.2                                 THIS AGREEMENT SHALL INURE TO THE BENEFIT OF
AND BE ENFORCEABLE BY EXECUTIVE’S PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS,
ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND LEGATEES AND BY
THE COMPANY’S SUCCESSORS AND ASSIGNS.  IF EXECUTIVE SHALL DIE WHILE ANY AMOUNT
WOULD STILL BE PAYABLE TO EXECUTIVE HEREUNDER (OTHER THAN AMOUNTS WHICH, BY
THEIR TERMS, TERMINATE UPON THE DEATH OF EXECUTIVE) IF EXECUTIVE HAD CONTINUED
TO LIVE, ALL SUCH AMOUNTS, UNLESS OTHERWISE PROVIDED HEREIN, SHALL BE PAID IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT TO THE EXECUTORS, PERSONAL
REPRESENTATIVES OR ADMINISTRATORS OF EXECUTIVE’S ESTATE.

 

--------------------------------------------------------------------------------


 


9.                                       OTHER AGENTS.  NOTHING IN THIS
AGREEMENT IS TO BE INTERPRETED AS LIMITING THE COMPANY FROM EMPLOYING OTHER
PERSONNEL ON SUCH TERMS AND CONDITIONS AS MAY BE SATISFACTORY TO THE COMPANY.


 


10.                                 NOTICES.  ALL NOTICES, REQUESTS, DEMANDS AND
OTHER COMMUNICATIONS REQUIRED OR PERMITTED HEREUNDER SHALL BE IN WRITING AND
SHALL BE DEEMED TO HAVE BEEN DULY GIVEN IF DELIVERED OR SEVEN DAYS AFTER MAILING
IF MAILED, FIRST CLASS, CERTIFIED MAIL, POSTAGE PREPAID:

 

To the Company:

 

Blount International, Inc.

 

 

4520 Executive Park Drive

 

 

Montgomery, Alabama 36116-1602

 

 

ATTN:

 

 

 

 

 

 

With a copy to: Richard H. Irving, III

 

 

Blount International, Inc.

 

 

4520 Executive Park Drive

 

 

Montgomery, Alabama 36116-1602

 

 

 

To the Executive:

 

Cyrille Benoit Michel

 

 

Blount, Inc.

 

 

Oregon Cutting Systems Division

 

 

4909 B.E. International Way

 

 

Portland, Oregon 97222-4679

 

Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.

 


11.                                 PROVISIONS SEVERABLE.  IF ANY PROVISION OR
COVENANT, OR ANY PART THEREOF, OF THIS AGREEMENT SHOULD BE HELD BY ANY COURT TO
BE INVALID, ILLEGAL OR UNENFORCEABLE, EITHER IN WHOLE OR IN PART, SUCH
INVALIDITY, ILLEGALITY OR UNENFORCEABILITY SHALL NOT AFFECT THE VALIDITY,
LEGALITY OR ENFORCEABILITY OF THE REMAINING PROVISIONS OR COVENANTS, OR ANY PART
THEREOF, OF THIS AGREEMENT, ALL OF WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.


 


12.                                 WAIVER.  FAILURE OF EITHER PARTY TO INSIST,
IN ONE OR MORE INSTANCES, ON PERFORMANCE BY THE OTHER IN STRICT ACCORDANCE WITH
THE TERMS AND CONDITIONS OF THIS AGREEMENT SHALL NOT BE

 

--------------------------------------------------------------------------------


 


DEEMED A WAIVER OR RELINQUISHMENT OF ANY RIGHT GRANTED IN THIS AGREEMENT OR THE
FUTURE PERFORMANCE OF ANY SUCH TERM OR CONDITION OR OF ANY OTHER TERM OR
CONDITION OF THIS AGREEMENT, UNLESS SUCH WAIVER IS CONTAINED IN A WRITING SIGNED
BY THE PARTY MAKING THE WAIVER.


 


13.                                 INDEMNIFICATION.  DURING THE TERM OF THIS
AGREEMENT AND AFTER EXECUTIVE’S TERMINATION FOR A PERIOD OF TIME EQUAL TO THE
SEVERANCE PERIOD, THE COMPANY SHALL INDEMNIFY EXECUTIVE AND HOLD EXECUTIVE
HARMLESS FROM AND AGAINST ANY CLAIM, LOSS OR CAUSE OF ACTION ARISING FROM OR OUT
OF EXECUTIVE’S PERFORMANCE AS AN OFFICER, DIRECTOR OR EMPLOYEE OF THE COMPANY OR
ANY OF ITS SUBSIDIARIES OR OTHER AFFILIATES OR IN ANY OTHER CAPACITY, INCLUDING
ANY FIDUCIARY CAPACITY, IN WHICH EXECUTIVE SERVES AT THE COMPANY’S REQUEST, IN
EACH CASE TO THE MAXIMUM EXTENT PERMITTED BY LAW AND UNDER THE COMPANY’S
ARTICLES OF INCORPORATION AND BY-LAWS (THE “GOVERNING DOCUMENTS”), PROVIDED THAT
IN NO EVENT SHALL THE PROTECTION AFFORDED TO EXECUTIVE HEREUNDER BE LESS THAN
THAT AFFORDED UNDER THE GOVERNING DOCUMENTS AS IN EFFECT ON THE DATE OF THIS
AGREEMENT EXCEPT FOR CHANGES MANDATED BY LAW.  DURING THE TERM AND FOR A PERIOD
OF TIME EQUAL TO THE SEVERANCE PERIOD, EXECUTIVE SHALL BE COVERED IN ACCORDANCE
WITH THE TERMS OF ANY POLICY OF DIRECTORS AND OFFICERS LIABILITY INSURANCE
MAINTAINED BY THE COMPANY FOR THE BENEFIT OF ITS OFFICERS AND DIRECTORS.


 


14.                                 AMENDMENTS AND MODIFICATIONS.  THIS
AGREEMENT MAY BE AMENDED OR MODIFIED ONLY BY A WRITING SIGNED BY BOTH PARTIES
HERETO.


 


15.                                 GOVERNING LAW.  THE VALIDITY AND EFFECT OF
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE.


 


16.                                 ARBITRATION OF DISPUTES;  EXPENSES.  ALL
CLAIMS BY EXECUTIVE FOR COMPENSATION AND BENEFITS UNDER THIS AGREEMENT SHALL BE
DIRECTED TO AND DETERMINED BY THE BOARD AND SHALL BE IN WRITING.  ANY DENIAL BY
THE BOARD OF A CLAIM FOR BENEFITS UNDER THIS AGREEMENT SHALL BE

 

--------------------------------------------------------------------------------



 


DELIVERED TO EXECUTIVE IN WRITING AND SHALL SET FORTH THE SPECIFIC REASONS FOR
THE DENIAL AND THE SPECIFIC PROVISIONS OF THIS AGREEMENT RELIED UPON.  THE BOARD
SHALL AFFORD A REASONABLE OPPORTUNITY TO EXECUTIVE FOR A REVIEW OF A DECISION
DENYING A CLAIM AND SHALL FURTHER ALLOW EXECUTIVE TO APPEAL TO THE BOARD A
DECISION OF THE BOARD WITHIN SIXTY (60) DAYS AFTER NOTIFICATION BY THE BOARD
THAT EXECUTIVE’S CLAIM HAS BEEN DENIED.  UNLESS PROHIBITED BY APPLICABLE LAW,
ANY FURTHER DISPUTE OR CONTROVERSY ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT SHALL BE SETTLED EXCLUSIVELY BY ARBITRATION IN A LOCATION SELECTED AT
THE DISCRETION OF THE COMPANY (WHICH SHALL NOT BE UNREASONABLE, TAKING INTO
ACCOUNT THE BUSINESS LOCATION AT WHICH EXECUTIVE IS EMPLOYED), AND SHALL PROCEED
IN ACCORDANCE WITH THE RULES OF THE AMERICAN ARBITRATION ASSOCIATION THEN IN
EFFECT. JUDGMENT MAY BE ENTERED ON THE ARBITRATOR’S AWARD IN ANY COURT HAVING
JURISDICTION.  IN THE EVENT THE EXECUTIVE INCURS LEGAL FEES AND OTHER EXPENSES
IN SEEKING TO OBTAIN OR TO ENFORCE ANY RIGHTS OR BENEFITS PROVIDED BY THIS
AGREEMENT AND IS SUCCESSFUL, IN WHOLE OR IN PART, IN OBTAINING OR ENFORCING ANY
MATERIAL RIGHTS OR BENEFITS THROUGH SETTLEMENT, ARBITRATION OR OTHERWISE, THE
COMPANY SHALL PROMPTLY PAY EXECUTIVE’S REASONABLE LEGAL FEES AND EXPENSES
INCURRED IN ENFORCING THIS AGREEMENT AND THE FEES OF THE ARBITRATOR.  EXCEPT TO
THE EXTENT PROVIDED IN THE PRECEDING SENTENCE, EACH PARTY SHALL PAY ITS OWN
LEGAL FEES AND OTHER EXPENSES ASSOCIATED WITH ANY DISPUTE.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Cyrille Benoit Michel

 

 

 

 

 

COMPANY:

 

 

 

BLOUNT, INC.

 

 

 

 

 

By:

 /s/ John M. Panettiere

 

--------------------------------------------------------------------------------